Citation Nr: 1548103	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a burial allowance.

2.  Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to September 1958, with additional service in the Army National Guard of Nevada.  The Veteran passed away in August 2012.  The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case is now under the jurisdiction of the Reno, Nevada VA RO.

The issue of entitlement to a plot or interment allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran passed away at a private residence in August 2012 due to glioblastoma multiform; he was cremated and interred at a private cemetery later that month.
 
2.  At the time of his death, the Veteran was not service-connected for any disabilities, was not receiving VA compensation or pension benefits, and did not have a claim for VA compensation or pension benefits pending.
 
3.  The Veteran's death did not occur while he was admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to a burial allowance are not met. 38 U.S.C.A. §§ 2302, 2303 (West 2015); 38 C.F.R. §§ 3.1600-6 (2014) (in effect prior to July 7, 2014), 38 C.F.R. §§ 3.1700-6 (2014) (in effect from July 7, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As will be explained below, in this case the law, and not the facts, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The appellant has been notified of the reasons for the denial of the claim decided herein, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that fundamental due process has thus been afforded to the appellant.

The Board acknowledges that the Veteran's DD Form 214 and service records are not of record.  The Veteran's dates of service are documented elsewhere in the record.  See, e.g., VA Form 21-8947, Compensation and Pension Award, signed in October 2012.  In addition, as reflected in the below discussion, the Veteran's service records are not relevant to the decision made herein, as the pertinent statutes and regulations focus on the Veteran's status at the time of death rather than any aspect of his service.  Therefore, the Veteran's service records need not be obtained prior to rendering the decision made herein.  See 38 C.F.R. § 3.159(c)(2).

Analysis

The Veteran's death certificate is of record and reflects that he passed away at a private residence in August 2012 due to glioblastoma multiform.  The record shows that he was cremated that month, and his remains were interred at a private cemetery.  In August 2012, the appellant submitted an application for VA burial benefits.  In her application, the appellant claimed burial, funeral, and transportation costs of $623.83, and burial plot costs of $2,700.  See VA Form 21-530, Application for Burial Benefits, received in August 2012.  Of record are expense reports that show the appellant was billed $623.83 for burial, funeral, and transportation costs, and $2,700 for burial plot costs, and that such amounts were paid in full by her.

Effective July 7, 2014, VA amended its regulations governing burial benefits, to include burial allowances for service-connected and nonservice-connected deaths.  Specifically, VA removed the then-current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new regulations (38 C.F.R. §§ 3.1700 through 3.1713).  See 79 Fed. Reg. 109, 32,653-62 (June 6, 2014).

The final rulemaking applies to claims for burial benefits pending on or after July 7, 2014.  Because this claim was pending at the time of the regulation change, the Board will analyze the claim under both the regulations in effect prior to July 7, 2014, and the regulations in effect therefrom.  In that regard, the Board notes that 38 C.F.R. § 3.1702 explains that the provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA received on or after July 7, 2014.  However, the matter on appeal does not involve a claim for such benefits.  Therefore, 38 C.F.R. § 3.1702 is not applicable to the present claim.

In this case, the Veteran had not established service connection for any disability at the time of his death.  There is no indication, nor is it contended, that his death was due to a service-connected disability.  The appellant specifically noted on the application for burial benefits that she was not claiming that the cause of the Veteran's death was due to service.  See VA Form 21-530, received in August 2012.  Accordingly, only eligibility for nonservice-connected death burial benefits is for consideration in this case.  See 38 C.F.R. §§ 3.1600(a), 3.1704(b) (2014).

Under the regulations in effect prior to July 7, 2014, where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2014).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or, (2) the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  Id.

Burial benefits may also be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. § 1701(4)) for hospital care under the authority of 38 U.S.C. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741.  38 C.F.R. § 3.1600(c) (2014).

In addition, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a) (2014).

Under the regulations in effect beginning July 7, 2014, a nonservice-connected death burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705 (2014).  In addition, a burial allowance is also payable for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2014).

Under both the regulations in effect prior to July 7, 2014, and the regulations in effect therefrom, claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. §§ 3.1601(a)(1), 3.1702(c)(1)(ii) (2014).

Based on the above factual record, the Board accepts that the appellant is a party with legal standing to submit the claim for a burial allowance, as the record shows that it was her personal funds that were used to pay burial, funeral, and transportation expenses.  However, the Board finds that the criteria for payment of a burial allowance are not met under either the regulations in effect prior to July 7, 2014, or those in effect therefrom.

The record reflects that, at the time of his death, the Veteran was not receiving VA compensation or pension benefits.  See, VA Form 21-8947, signed in October 2012.  He also did not have a claim for such benefits pending when he died.  Furthermore, there is no evidence that his body was held by a State because next of kin could not be located, as the appellant is his surviving spouse.  He did not die while hospitalized in a VA facility or while en route to, or from, VA treatment, examination, or care.  Rather, his death certificate shows that he died at a private residence.  Under these circumstances, a burial allowance is not warranted under either the regulations in effect prior to July 7, 2014, or those in effect therefrom.

The appellant contends that nonservice-connected death burial benefits are warranted based on the Veteran's receipt of military retirement pay at the time of his death.  See letter from the appellant, received in July 2013.  The Board does not dispute that the Veteran was receiving military retirement pay at the time of his death.  However, the regulations in effect from July 7, 2014, expressly state that a nonservice-connected death burial allowance is warranted when a Veteran was in receipt of VA pension or disability compensation benefits.  Receipt of pension benefits from the service department therefore are not a basis for the award of a nonservice-connected death burial allowance under 38 C.F.R. § 3.1705 (2014).

As to the regulations in effect prior to July 7, 2014, the Board acknowledges that the applicable regulation does not expressly state that the compensation or pension benefits must come from VA.  However, the plain language of the regulation does reflect such a distinction.  Specifically, under 38 C.F.R. § 3.1600(b)(1) entitlement to burial benefits is granted where "At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation)."  The parenthetical phrase indicates that military retirement pay is separate from, and not included in, the term "pension or compensation" for purposes of awarding a nonservice-connected death burial allowance.  Moreover, the stated purpose in revising the regulations was "to streamline the program and make it easier for veterans and their families to receive the right benefits and meet their expectations for quality, timeliness, and responsiveness."  79 Fed. Reg. 109, 32,653 (June 6, 2014).  In other words, the revisions were meant to clarify, rather than change or add new requirements to, the provisions relating to burial benefits.  As such, the Board does not interpret the addition of "VA" in the revised regulations to be a new requirement.  Rather, the addition was meant to clarify what had always been the case, namely, that the pension and/or compensation benefits must come from VA for a veteran's death to qualify for a nonservice-connected death burial allowance.  The appellant does not contend, and the record does not show, that the Veteran would have received VA pension or compensation benefits had he not been receiving military retired pay.  
Therefore, receipt of pension benefits from the service department are not a basis for the award of a nonservice-connected death burial allowance under 38 C.F.R. § 3.1600(b) (2014).

Accordingly, the record does not reflect that the requirements under 38 C.F.R. § 3.1600(b) or (c) or under 38 C.F.R. § 3.1705 have been met.  In addition, there is no evidence that the Veteran died in a VA facility or while being transported to or from such a facility.  The evidence shows that he died at a private residence.  Therefore, the requirements for the payment of a burial allowance under 38 C.F.R. § 3.1605(a) or 38 C.F.R. § 3.1706 have also not been met.

The appellant has also stated that the crematory informed her that the Veteran's funeral expenses would be reimbursed due to his military service.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2014.  However, as discussed above, the law does not provide a basis for granting the benefit sought.  The Board is constrained to follow specific provisions of law and has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. § 7104(c).  The relevant facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a burial allowance is denied.


REMAND

On her application for burial benefits, the appellant indicated that, in addition to a burial allowance, she was also seeking an allowance for burial plot costs.  See VA Form 21-530, received in August 2012.  The Board notes that there does not appear to have been any attempt by the RO to obtain the Veteran's service treatment records, and the record does not include a copy of the Veteran's DD Form 214.  In addition, the January 2014 statement of the case does not indicate that the Veteran's service treatment records were reviewed.  Although the appellant has indicated that she is not claiming that the Veteran's cause of death was due to service, the Veteran's service treatment records are nonetheless relevant for determining entitlement to a plot or interment allowance.  Specifically, 38 C.F.R. § 3.1707(c)(4) provides that a plot or interment allowance will be provided where "The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability."  A determination as to whether a plot or interment allowance is warranted under 38 C.F.R. § 3.1707(c)(4) cannot be made without the Veteran's service treatment records.  Therefore, the case must be remanded so that efforts may be made to obtain the Veteran's service records, to include his DD Form 214, associate them with the record, undertake any further development deemed warranted, and readjudicate the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In readjudicating the appellants claim, the AOJ should consider entitlement under both the regulations in effect prior to July 7, 2014, and the regulations in effect therefrom.  See 79 Fed. Reg. 109, 32,653-62 (June 6, 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records, to include his DD Form 214, from the appropriate records depository, following the regulations for the procurement of federal documents. 

2.  Review all service treatment records obtained and, following any other development deemed warranted, make a determination as to whether the benefit sought may be granted under either the regulations in effect prior to July 7, 2014, or the regulations in effect therefrom, specifically to include as under the provisions of 38 C.F.R. § 3.1707(c)(4) (2014).  If any benefit sought remains denied, furnish the appellant a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 5).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


